DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Patent Pub. No. US 2017/0040357 A1). 
Regarding claim 1, Yu et al. shows in Fig. 1G an integrated chip (100), comprising: a photodetector (102) arranged within a substrate (101), wherein the substrate comprises surfaces defining a plurality of protrusions arranged along a first side (101a) of the substrate and over the photodetector; one or more isolation structures (103) arranged within one or more trenches (106) defined by sidewalls of the substrate arranged on opposing sides of the photodetector; and wherein the one or more trenches extend from the first side of the substrate to within the substrate, and wherein the one or more isolation structures respectively comprise a reflective medium (108) configured to reflect electromagnetic radiation (Paragraphs [0020] – [0029]).
Regarding claim 2, Yu et al. shows in Fig. 1G the one or more isolation structures (103) respectively comprise a dielectric material (107) separating the reflective medium from the sidewalls of the substrate.
Regarding claim 3, Yu et al. shows in Fig. 1G the dielectric material has thicknesses, measured between the reflective medium and the sidewalls of the substrate, which vary over a vertical distance.
Regarding claim 4, Yu et al. shows in Fig. 1G an additional dielectric material disposed along the first side of the substrate and over the one or more isolation structures, wherein the additional dielectric material extends from directly over the plurality of protrusions to directly between the plurality of protrusions.
Regarding claim 5, Yu et al. shows in Fig. 1G one or more transistor devices (102c) disposed along a second side of the substrate opposing the first side of the substrate.
Regarding claim 6, Yu et al. shows in Fig. 1G the reflective medium (108) extends between a bottom and a top of the reflective medium along a center of the reflective medium that is within a first trench of the one or more trenches, as viewed along a cross-sectional view.
Regarding claim 7, Yu et al. shows in Fig. 1G the reflective medium (108) comprises a bottom and a top respectively extending between outermost sides of the reflective medium.
Regarding claim 8, Yu et al. shows in Fig. 1G the reflective medium (108) continuously extends between outermost sides of the reflective medium along a horizontally extending line bisecting the reflective medium.
Regarding claim 9, Yu et al. shows in Fig. 1G the one or more isolation structures (103) comprise a core of the reflective medium surrounded by a dielectric material.
Regarding claim 10, Yu et al. shows in Fig. 1G an integrated chip (100), comprising: a photodetector (102) arranged within a substrate, wherein the substrate has sidewalls defining one or more trenches (106) laterally surrounding the photodetector and vertically extending from a first side of the substrate to within the substrate; one or more dielectric materials (107) disposed along the sidewalls of the substrate defining the one or more trenches; and one or more reflective structures (108) arranged within the one or more trenches, wherein the one or more reflective structures have sides that are laterally separated from the sidewalls of the substrate by the one or more dielectric materials and wherein the one or more reflective structures completely fill an area between sidewalls of the one or more dielectric materials (Paragraphs [0020]-[0029]).
Regarding claim 11, Yu et al. shows in Figs. 2 & 3B the one or more reflective structures (108) comprise a metal (305a) and a cavity (108b) arranged between the metal and a bottom of the one or more trenches (Paragraph [0031]).
Regarding claim 12, Yu et al. shows in Fig. 1G the cavity (108b) is confined between a bottom surface of the metal that faces the cavity and the bottom of the one or more trenches (106).
Regarding claim 13, Yu et al. shows in Fig. 1G the one or more reflective structures (108) comprise a bottom that faces a second side of the substrate, which opposes the first side; and wherein the bottom is vertically separated from the second side by a non-zero distance.
Regarding claim 14, Yu et al. shows in Fig. 1G the one or more reflective structures (108) have a maximum width that is vertically between a topmost surface and a bottommost surface of the one or more reflective structures.
Regarding claim 15, Yu et al. shows in Fig. 1G one or more transistor devices (102c) disposed along a second side of the substrate opposing the first side; and one or more isolation structures arranged along the second side of the substrate below the one or more trenches (Paragraph [0023]).
Regarding claim 16, Yu et al. shows in Fig. 1G a method of forming an integrated chip (100), comprising: performing a first etching process on a first side of a substrate to define one or more trenches extending to within the substrate; forming one or more fill materials within the one or more trenches (106); performing a second etching process on the one or more fill materials to form sidewalls of the one or more fill materials that define cavities extending to within the one or more trenches; and forming one or more reflective materials within the cavities (Paragraphs [0021]-[0025]).
Regarding claim 17, Yu et al. shows in Fig. 1G the one or more trenches (106) are defined by sidewalls of a semiconductor substrate (101).
Regarding claim 18, Yu et al. shows in Fig. 1G a part of the cavities that is directly between the sidewalls of the semiconductor substrate is completely filled with the one or more reflective materials (108).
Regarding claim 19, Yu et al. shows in Fig. 3B forming a conductive material (305a) onto an upper surface of the one or more reflective materials (108) that faces away from the substrate.
Regarding claim 20, Yu et al. shows in Fig. 1G the one or more fill materials (108) are formed to completely fill the one or more trenches (106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chou et al. (Patent No. US 10,510,788 B2) discloses an isolation grid disposed in the substrate and separating the plurality of pixel sensors from each other, and a reflective grid disposed over the isolation grid on the back side of the substrate.
Yu et al. (Patent No. US 10,079,259 B2) discloses a dielectric isolating structure extending downwards into the semiconductor substrate from the front side surface and penetrating through the backside surface, so as to from a grid structure and isolating the photoelectric transducer devices from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEUNG C SOHN/           Primary Examiner, Art Unit 2878